     Case 5:18-cv-00966-FB-HJB Document 49 Filed 07/10/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION

NIKOLAY RASTORGUEV                  §
                                    §
     Plaintiff,                     §
                                    §
v.                                  §      Civil Action No. 5:18-CV-00966-FB
                                    §
DAVID SEPIACHVILI,                  §
DAVID A. SEPIASHVILI,               §
ATERRA EXPLORATION, LLC,            §
SOUTHTEX ENERGY CORP.,              §
LEVEL ONE ADVISORS, INC., and       §
TIGHT ROCK COMPANY, LLC,            §
                                    §
     Defendants.                    §


                       NOTICE OF ADR OUTCOME



                                        Respectfully submitted,

                                        RAYMOND J. MARKOVICH
                                        351 Westbourne Drive
                                        West Hollywood, CA 90048
                                        (323) 401-8032
                                        Fax: (212) 634-4546
                                        rjmarkovich@me.com

                                        By: /s/ Raymond J. Markovich
                                        Raymond J. Markovich
                                        New York Bar No. 2582419
                                        Pro Hac Vice
                                        ATTORNEY FOR PLAINTIFF




                                    1
        Case 5:18-cv-00966-FB-HJB Document 49 Filed 07/10/20 Page 2 of 3




       Plaintiff Nikolay Rastorguev (“Plaintiff”) hereby serves this Notice Of ADR Outcome and

respectfully requests this Court for the relief requested below.

                                          I.      FACTS

       On February 14, 2019, the Court entered an Order [DKT 28] granting Defendants’ Motion

to Compel Arbitration [DKT 20] as to all claims related to the Special Purpose Loan Agreement

(“SPLA”) [Cplt., at 6–10] and denied the Motion without prejudice as to all claims concerning the

Austin Chalk Development Project (“Austin Chalk”) [Cplt., at 10–15]. The Court’s Order also

stayed all proceedings in this case pending completion of the arbitration [DKT 28]. On October

22, 2019 [DKT 39], the Court administratively closed this case.

       In compliance with the Court’s Order [DKT 28], the Parties arbitrated the SPLA claims in

December 2019 in San Antonio, Texas. Arbitrator Richard Alsup issued an award in Plaintiff’s

favor on March 25, 2020 (“Award”) a true and correct copy of which is attached hereto and

incorporated herein.

       On June 22, the Parties submitted a Joint Status Report [DKT 44] asking the Court to lift

the stay [DKT 28] and administrative closure [DKT 39] on July 3, 2020.

       On July 8, 2020, Defendants’ served Defendants’ Second Motion To Compel Arbitration

of the Austin Chalk claims [DKT 45].

                                         II.    PRAYER

       Plaintiff hereby respectfully requests confirmation of the Award and entry of judgment on

the SPLA claims.




                                                 2
       Case 5:18-cv-00966-FB-HJB Document 49 Filed 07/10/20 Page 3 of 3




                                        ECF SERVICE

       This is to certify that on July 10, 2020, a true and correct copy of the foregoing was served

electronically upon all parties receiving notice via the Court’s ECF/PACER system.

                                                     By: /s/ Raymond J. Markovich
                                                     Raymond J. Markovich
                                                     New York Bar No. 2582419
                                                     Pro Hac Vice
                                                     ATTORNEY FOR PLAINTIFF




                                                3
